Exhibit 99.3 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The unaudited pro forma condensed combined balance sheet as of June 30, 2011 and the unaudited pro forma condensed combined statements of income for the year ended December31, 2010 and the six months ended June 30, 2011 are based on the separate historical consolidated financial statements of Tutor Perini Corporation (the “Company”) and Lunda Construction Company (“Lunda”). These unaudited pro forma condensed combined financial statements reflect the acquisition and related events using the acquisition method of accounting and apply the assumptions and adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined balance sheet as of June 30, 2011 reflects the acquisition and related events as if they had been consummated on June 30, 2011. The unaudited pro forma condensed combined statements of income for the year ended December31, 2010 and the six months ended June 30, 2011 reflect the acquisition and related events as if they had been consummated on January1, 2010, the beginning of the Company’s 2010 fiscal year. The pro forma adjustments are based upon available information and assumptions that the managements of the Company and Lunda believe reasonably reflect the acquisition. We present the unaudited pro forma condensed combined financial statements for informational purposes only. The pro forma condensed combined financial statements are not necessarily indicative of what our financial position or results of operations actually would have been had we completed the acquisition as of the dates indicated. In addition, the unaudited pro forma condensed combined financial statements do not purport to project the future financial position or operating results of the combined company. This information should be read in conjunction with the following: • the accompanying notes to the unaudited pro forma condensed combined financial statements; • the separate historical unaudited financial statements of the Company as of and for the six months ended June 30, 2011 included in the Company’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, which are incorporated by reference herein; • the separate historical audited financial statements of the Company as of and for the fiscal year ended December31, 2010 included in the Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2010, which are incorporated by reference herein; • the separate historical unaudited financial statements of Lunda as of and for the six months ended June 30, 2011, which are included in the exhibits to this form 8-K/A; and • the separate historical audited financial statements of Lunda as of and for the fiscal year ended December31, 2010, which are included in the exhibits to this form 8-K/A. We prepared the unaudited pro forma condensed combined financial statements using the acquisition method of accounting, with the Company as the acquirer. Accordingly, the total estimated purchase price, calculated as described in Note1 to the unaudited pro forma condensed combined financial statements, is allocated to the net tangible and identifiable intangible assets of Lunda acquired in connection with the acquisition, based on their respective fair values.The allocation is dependent upon valuations and other studies that have not progressed to a stage where there is sufficient information to make a definitive allocation. Accordingly, the purchase price allocation pro forma adjustments are preliminary and have been made solely for the purpose of providing unaudited pro forma condensed combined financial statements. The final purchase price allocation, which will be determined within a year of the closing of the acquisition, and its effect on results of operations may differ significantly from the pro forma amounts included in the unaudited pro forma condensed combined financial statements. These amounts representmanagements’ best estimate as of the date of this Form 8-K/A. In order to provide a definitive accounting of the purchase price allocation as of the date of the closing of the acquisition, the Company has retained valuation specialists to help establish the fair value of the net tangible and intangible assets ofLunda as of the closing date. These valuations will primarily include valuations of the fair value of fixed assets, intangible assets such as trade name, existing customer relationships, and existing construction contract backlog. In addition, the Company will review and adjust the effective tax rate as required, and adjust estimated transaction costs to actual. Accounting Standards Codification 805 – “Business Combinations” – allows the acquiring company one year to complete the final analysis and accounting for the purchase price allocation related to a business combination. In connection with the plan to integrate the operations of the Company and Lunda, we anticipate that non-recurring charges, such as costs associated with systems implementation, relocation expenses, severance and other costs associated with exit or disposal activities, will be incurred. We are not able to determine the timing, nature and amount of these charges as of the date of this Form 8-K/A. However, these charges could affect the combined results of operations of the Company and Lunda, as well as those of the combined company following the acquisition, in the period in which they are recorded. The unaudited pro forma condensed combined financial statements do not include the effects of the costs associated with any restructuring or integration activities resulting from the transaction, as they are non-recurring in nature and not factually supportable at the time that the unaudited pro forma condensed combined financial statements were prepared. In addition, the unaudited pro forma condensed combined financial statements do not include the realization of any cost savings from operating efficiencies or synergies resulting from the transaction, nor do they include any potential incremental revenues and earnings that may be achieved with the combined capabilities of the companies. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET JUNE 30, 2011 (in thousands) Tutor Perini Corporation (historical) Lunda (historical) Pro Forma Adjustments Note 2 Pro Forma Combined ASSETS Cash and Cash Equivalents $ $ $ ) (a) $ Restricted Cash - - Accounts Receivable (e) Costs and Estimated Earnings in Excess of Billings - Deferred Income Taxes - - Other Current Assets - Total Current Assets ) Advances to and Equity in Joint Ventures - ) (e) - Long-term Investments - - Property and Equipment, net (f) Other Assets: Goodwill - (b) Intangible Assets, net - (b) Other - - $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Maturities of Long-term Debt $ $
